Case 8:19-cv-02523-TPB-AAS Document 75 Filed 10/02/20 Page 1 of 3 PageID 422




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA

                               CASE NO. 8:19-cv-02523-TPB-AAS

  STEWART ABRAMSON, individually
  and on behalf of all others similarly situated,
                                                                    CLASS ACTION
         Plaintiff,

  v.

  FEDERAL INSURANCE COMPANY,
  0995316 B.C. LTD d/b/a XENCALL,
  and BAY AREA HEALTH, LLC,

        Defendants.
  ______________________________________/

                      DEFENDANT FEDERAL INSURANCE COMPANY’S
                        MOTION FOR LEAVE TO FILE REPLY BRIEF

         COMES NOW the Defendant, FEDERAL INSURANCE COMPANY ( “Federal”) and

  files its Motion For Leave To File Reply Brief For Good Cause pursuant to M.D. Fla. L.R.

  3.01(c) , and in support thereof states:

         1.      On April 22, 2020, Plaintiff filed his First Amended Complaint (Doc. 47).

         2.      On May 13, 2020, Defendant Federal filed its Motion to Dismiss the First

  Amended Complaint (Doc. 56).

         3.      On June 10, 2020, Plaintiff filed his Response to Federal’s Motion to Dismiss

  First Amended Complaint (Doc. 66) (the “Response”).

         4.      This action was stayed on June 15, 2020 due to a bankruptcy filing (Doc 59).

  The court lifted the stay on September 30, 2020 (Doc 73).

         4.      Plaintiff’s Response raises new matters not pled in the Amended Complaint and




                                                    1
Case 8:19-cv-02523-TPB-AAS Document 75 Filed 10/02/20 Page 2 of 3 PageID 423




  therefore not addressed by Defendant Federal in its Motion to Dismiss, including factual

  statements regarding a network of agents in the Tampa, Florida area, in support of its assertion

  of specific personal jurisdiction over Federal.

         5.      For good cause shown, Defendant Federal requests permission to file a three-

  page Reply Brief, which will aid the court in resolving the pending motion. See DiRocco v.

  Victory Mktg. Agency, LLC, No. 2:15-cv-552-FtM-99CM, 2015 WL 13802200, at *1 (M.D.

  Fla. Nov. 4, 2015). “The purpose of a reply brief is to rebut any new law or facts contained in

  the opposition’s response to a request for relief before the Court.” Tardif v. People for Ethical

  Treatment of Animals, No. 2:09-cv-537-FtM-29SPC, 2011 WL 2729145, at *2 (M.D. Fla. July

  13, 2011).

         6.      Pursuant to M.D. Fla. L. R. 3.03(g), Defendant Federal’s counsel has conferred

  with Plaintiff’s counsel who has indicated that he opposes the motion.

         WHEREFORE, Defendant Federal moves the court to grant it leave to file a Reply

  Brief to Plaintiff’s Response in Opposition to Defendant’s Motion to Dismiss (Doc. 66).

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 2nd day of October, 2020, the foregoing document

  was filed with the Clerk of Court using the Court’s CM/ECF system, which will generate

  notification to all counsel of record, or pro se parties identified below, thereby notifying all

  parties of record:

         Avi R. Kaufman
         Kaufman P.A.
         Attorneys for Plaintiff
         400 NW 26th Street
         Miami, FL 33127
         E-mail(s):     kaufman@kaufmanpa.com
                        rachel@kaufmanpa.com



                                                    2
Case 8:19-cv-02523-TPB-AAS Document 75 Filed 10/02/20 Page 3 of 3 PageID 424




        Jeffrey A. Backman, Esq.
        Greenspoon Marder
        Attorneys for Defendant, 0995316 B.C. LTD.
        d/b/a Xencall
        200 East Broward Boulevard
        Suite 1800
        Fort Lauderdale, FL 33301
        Email: jeffrey.backman@gmlaw.com

                                       By: s/ John P. Kelly
                                          John P. Kelly, Esq.
                                          Florida Bar No. 284289
                                          Andrew V. Cobbe, Esq.
                                          Florida Bar No. 110028
                                          SOTO LAW GROUP, P.A.
                                          Attorneys for Defendant,
                                          Federal Insurance Company
                                          2400 E. Commercial Blvd., Suite 400
                                          Fort Lauderdale, FL 33308
                                          Telephone: (954) 567-1776
                                          Email(s):       john@sotolawgroup.com
                                                          andrew@sotolawgroup.com
                                                          rebecca@sotolawgroup.com
                                                          jkelly@businesslitigation.com




                                            3
